*1298OPINION.
Smith:
The taxpayer appeals from the action of the Commissioner in disallowing $14,545.90 of a total deduction of $15,335.12, representing bad debts ascertained to be worthless and charged off during the calendar year 1919.
From the evidence we are of the opinion that most of the accounts claimed to have been ascertained to be worthless and charged off during the year 1919 were bona fide ascertained to be worthless during that year. We are of the opinion, however, that the taxpayer had no ground for claiming that its account against Harry Feigenbaum, in the amount of $793.99 had any value in 1919. Feigen-baum had gone through bankruptcy in 1915 or 1916, and the only hope which the taxpayer had that Feigenbaum would ever pay his •debt was an oral promise. We think that the ascertainment of the worthlessness of this account was prior to 1919. We also think that the evidence does not support the claim of ascertainment of worthlessness during the year 1919 of the account of H. L. Borghum in the amount of $318. We are of the opinion that the ascertainment of *1299the worthlessness of accounts to the amount of $14,223.13 was made during the year 1919.
The taxpayer has submitted no evidence which would prove such an abnormality of income for the year 1919 as would warrant the assessment of tax under section 328 of the Revenue Act of 1918.